An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

l} A
. IN THE SUPREME COURT OF THE STATE OF NEVADA

TOBY KREHBIEL, No. 617495

A ll , 
vs. ppe ant F E  Q 

 

‘ HNDSAY BULL, NIK/A LINDSAY

‘ DAMELLJ APR 2 1 2315

 ,Besﬂﬂndewnt; ._. cLaaéfgégsﬁéggféMéggum
BY

UEF‘ZJT‘I’ CLERK

 

GRDER DI SM] 881 N 0 APPEAL
When thie pm ee appeal was docketed, this murt gave
l appellant 40 days ta ﬁle and serve the civil proper person appeal
l statement. Appellant’s civil appeal statement was due in. this court by
3 April 13:, 2015. To date, appellant has failed to ﬁle the civil proper person
appeal statement or atherwise respond t0 this court’s direatixre,

Accordingly, We tenclude that appellant has abandnned this aijgmealt and

     
    

 

  

l ORDER this appeal DISMISSED!

l ‘ arraguirre

9 Jr “ if?” a  if WW! ‘3‘
Dnuglas Cherry

cc: Hunt James Tedd Russell, District Judge
Toby Krehhiel
Lindsay Dull
Carson City Clerk

ﬁnenam Coum
OF
NEVADA

{0; 1947A»  ‘ a w k I j I ' ‘ I   llﬁql